DENIED; and Opinion Filed April 8, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00396-CV

       IN RE JAMES DAVID HORTON, AND ROBBIE LESA HORTON, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11551

                               MEMORANDUM OPINION
                          Before Justices Bridges, Stoddart, and Schenck
                                   Opinion by Justice Stoddart
       Relators filed this original proceeding requesting that the Court order the trial court to

vacate its orders dismissing certain claims in the case pursuant to chapter 27 of the Texas Civil

Practice and Remedies Code and ordering venue of the case transferred to Ellis County, Texas.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).          Relator has not met those

requirements.

       The Supreme Court has explained the burden imposed upon a plaintiff in supporting the

plaintiff’s choice of venue:

       A plaintiff's choice of venue stands unless challenged by proper motion to transfer
       venue. Once challenged, the plaintiff has the burden to present prima facie proof
       by affidavit or other appropriate evidence that venue is maintainable in the county
       of suit. The plaintiff's prima facie proof is not subject to rebuttal, cross-
       examination, impeachment, or disproof. However, if the plaintiff fails to
       discharge the burden, the right to choose a proper venue passes to the defendant,
       who must then prove that venue is proper in the defendant's chosen county.

In re Missouri Pac. R. Co., 998 S.W.2d 212, 216 (Tex. 1999).              The mandamus record

demonstrates relators failed to present prima facie proof to the trial court that they resided in

Dallas County at the time the cause of action accrued or at the time they filed suit or that Dallas

County is the residence of any of the defendants. See TEX. CIV. PRAC. & REM. CODE ANN. §

15.017 (West 2002). The mandamus record further demonstrates that real parties in interest did

come forward in the trial court with prima facie proof that mandatory venue lies in Ellis County.

With regard to the trial court’s determination that it could properly rule on the chapter 27

dismissal motions before ruling on the motion to transfer venue, relators have an adequate legal

remedy by appeal.

       We DENY the petition.




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
150396F.P05                                          JUSTICE




                                               –2–